 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCedar Rapids Steel Transport, Inc. a/k/a CRST,Inc. and International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, Local Union No. 238. Case 18-CA-765327 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 23 March 1983 Administrative Law JudgeElbert D. Gadsden issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel and the Union filedresponses.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusions and to adopt the recommendedOrder. 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, CedarRapids Steel Transport, Inc., a/k/a CRST, Inc.,Cedar Rapids, Iowa, its officers, agents, successors,and assigns, shall take the action set forth in theOrder.I The judge found that Robert Konchar was director of labor relationsfor the Respondent when in fact Konchar is one of the attorneys whorepresented the Respondent in the course of its negotiations with theUnion. Also, at one point in his decision, the judge suggests that theUnion made its information request on 17 March 1982, the same date thatit presented its initial contract proposal to the Respondent. However, it isclear from the record, and as reflected elsewhere in the judge's decision,that the Union's request for information and the Respondent's initial re-sponse thereto were made on 27 March 1982.s In affirming the judge's decision, Member Dennis finds that theUnion demonstrated the reasonable or probable relevance of the informna-tion requested to the Union's role as bargaining representative of the citydrivers.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge.Upon a charge of unfair labor practices filed on April 5,1982, by International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, LocalNo. 238, herein called the Union or the Charging Party,against Cedar Rapids Steel Transport, Inc., a/k/a CRST,Inc., herein called the Respondent or CRST, a complaintwas issued by the Regional Director for Region 18 onbehalf of the General Counsel on May 28, 1982.269 NLRB No. 78The complaint alleges in substance that the Union isand has been at all times material herein the exclusivecollective-bargaining representative of the Respondent'semployees, and that the Union requested the Respondentto furnish it certain information to enable it to performits representative function, which the Respondent hasfailed and refused to furnish, in violation of Section8(a)(l) and (5) of the Act.The Respondent filed an answer on June 11, 1982, de-nying that it has engaged in any unfair labor practices asalleged in the complaint.The hearing in the above matter was held before me inCedar Rapids, Iowa, on January 12, 1983. Briefs havebeen received from counsel for the General Counsel,counsel for the Charging Party, and counsel for the Re-spondent, respectively, which have been carefully con-sidered.On the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent is now, and has been at all times ma-terial herein, an Iowa corporation with headquarters anda place of business in Cedar Rapids, Iowa, where it isand has been engaged as a common carrier in the inter-state transportation of freight.During the 12-month period ending December 1, 1981,the Respondent, in the course and conduct of its businessoperations, derived gross revenues in excess of $50,000for the transportation of freight and commodities fromthe State of Iowa, directly to points outside the State ofIowa. During the same period, the Respondent per-formed services valued in excess of $50,000 in Statesother than the State of Iowa.The complaint alleges, the answer admits, and I findthat the Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent admits, and Ifind that International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, LocalUnion No. 238, herein called the Union or the ChargingParty, is and has been at all times material herein a labororganization within the meaning of Section 2(5) of theAct.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent is an Iowa corporation with head-quarters and a place of business in Cedar Rapids, Iowa,where it is a common carrier engaged in the interstatetransportation of freight.The parties stipulated that the following employees ofthe Respondent constitute a unit appropriate for purposesof collective bargaining within the meaning of Section9(b) of the Act:400 CRST, INC.All full-time and regular part-time city employeesengaged in local pick-up and delivery and assemblyof freight in an area not to exceed a radius of 25miles of Cedar Rapids, Iowa, or in the case ofpeddle drivers, not to exceed a radius of 100 milesof Cedar Rapids, Iowa, employed by Cedar RapidsSteel Transport, Inc., at its Cedar Rapids, Iowa fa-cility; excluding office clerical employees, profes-sional employees, guards and supervisors as definedin the Act.The parties also stipulated that the Union has been thedesignated exclusive collective-bargaining representativeof the Respondent's employees in the above-describedunit, and that such recognition has been embodied in suc-cessive collective-bargaining agreements, the most recentof which is effective by its terms for the period April 1,1979, and including March 31, 1982. (G.C. Exh. 2.)The parties further stipulated that the Union herein isthe exclusive representative of the employees in the unitabove described for the purpose of collective bargainingwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment.The parties stipulated that since on or about March 27,1982, the Union, by letter hand delivered to the Re-spondent during a negotiating session, requested the Re-spondent to furnish the Union with the following infor-mation:Re: Information needed to negotiate succeedingCRST, Inc.-Local 238 Agreement covering theCedar Rapids city unit and garage unit.In compliance with the NLRB policy of goodfaith bargaining and in order to make it possible forLocal 238 to properly bargain with the Company;and further in light of the NLRB decision in case ofLincoln Sales & Service, Inc., d/b/a Midlands Ex-press, Employer, and General Drivers HelpersUnion 554 Case No. 17-RC-8363 (236 NLRB 619),the following information is requested:1. During the calendar year 1981 state thenumber of drivers employed by Lincoln Sales &Service, Inc., d/b/a Midlands Express or by Mid-lands Express who either picked up or delivereddispatches of freight in Cedar Rapids, Iowa or thearea coming under the jurisdiction of the collectivebargaining agreements between CRST, Inc. andLocal Union No. 238.2. Where the said dispatched freight deliveries orpickups were pertinent, were they handled underthe CRST, Inc. city contract?3. What pickups or deliveries, if any, were madeout of Manchester, Iowa, or other points whichwould fall within the jurisdiction of Local UnionNo. 238 and its contract with CRST, Inc.?4. How many dispatches were handled by Lin-coln Sales & Service, Inc. d/b/a Midlands Expressor Midlands Express or Lincoln Sales & Service,Inc. through leasing arrangements with owner oper-ators or fleet contractors to handle the same fromthe area covered by Teamsters Local Union No.238? Name the owner operators, fleet contractors,including Midlands Express, Lincoln Sales & Serv-ice, Inc. and others which have handled freight ofany nature during the calendar year 1981, under thecertificate issued by the Interstate Commerce Com-mission (Department of Transportation) to C.R.S.T,Inc.5. Name any other companies engaged in han-dling of freight under permits issued by the Inter-state Commerce Commission (Department of Trans-portation) during the year 1981 and which areeither wholly owned or majority interest of thesame owned by Herald Smith, Miriam Smith, PaulShawver and Rebecca Shawver, John MichaelSmith, and/or a combination of any of the said per-sons.6. Set out which of said companies identifiedfrom the previous paragraphs have operated in orout of the territory covered by the contracts withCRST, Inc. and Teamsters Local 238 during calen-dar year 1981.7. Set out more fully what persons, if any, havehandled and made delivery of freight under the pro-visions of the city cartage Agreement betweenCRST, Inc. and Local 238, if the same had been de-livered by employees of CRST, Inc. instead of byemployees, owner-operators or fleet contractors asset out above.I take administrative notice of the Board's decision inMidlands Express, 236 NLRB 619 (1978), that CRST,Inc. and Lincoln Sales & Service, Inc., d/b/a MidlandsExpress are joint employers of employees in the follow-ing unit:All full-time and regular part-time drivers employedby Lincoln Sales & Service, Inc. d/b/a/ MidlandsExpress, at its Omaha, Nebraska facility, EXCLUD-ING office clerical employees, professional employ-ees, guards and supervisory employees as defined inthe Act and all other employees.The parties commenced negotiations for a new con-tract in January 1982 in an effort to obtain an agreementto succeed its agreement which was to expire March 31,1982. The parties met in negotiation sessions on approxi-mately 15 to 20 occasions. Early in its negotiation ses-sions, the Union requested the Respondent to furnish thespecific information enumerated in its letter dated anddelivered March 27, 1982 (G.C. Exh. 7), regarding thescope and volume of the Respondent's city and over-the-road truckdrivers' work, in an effort to determine wheth-er there was enough work for the city drivers, whom theUnion also represented. The Respondent furnished onlysome of the information requested to the National LaborRelations Board in November 1982, at which time acopy of said information was furnished the Union. TheRespondent has not as of this date furnished the informa-tion requested directly to the Union. The Union there-fore contends that the Respondent has failed and refusedto furnish the information requested in violation of Sec-tion 8(aX)(1) and (5) of the Act.401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsequently, the issues presented for determination inthis proceeding are:1. Is the information requested by the Union nec-essary and relevant to its representative function ofRespondent's unit employees?2. Did Respondent fail and refuse to honor theUnion's several requests for the specified informa-tion?B. Bargaining Sessions of the Parties and the Union'sRequest for InformationAccording to the undisputed and credited testimony ofHarry J. Wilford, secretary/treasurer and business repre-sentative for Local 238, the Union and the Respondentmet in the first bargaining session on January 13, 1982,for the purpose of negotiating a new contract to succeedtheir current agreement which would expire on March31, 1982. Persons present during the session were JohnGrigsby, Esq., of Richmond, Virginia, and Larry Pol-lard, for the Respondent. The parties engaged in some 15to 20 bargaining sessions between January 13, 1982, andNovember 1982. Other persons attending sessions for theUnion were Herman Casten, business agent for theLocal, and at a later time Stewart Christensen. Repre-senting the Respondent initially were attorney Grigsby,who was succeeded by attorney Melvin R. Manning, andRobert Konchar, industrial relations director. Wilfordtook notes during all of the bargaining sessions includingthe session on March 19, at which time attorney Grigsbypresented a proposal to the Union (G.C. Exh. 3). Onpage 2 of that proposal at the top of the page, Wilfordtestified that Grigsby said he would completely eliminatethe bargaining unit covered in the prior agreement. Heexplained his understanding of the Respondent's proposalas follows:A. The way this would do that is that the previ-ous contract provided for the company to maintaina minimum of four city jobs, under this city-pick-up drivers, dock and wide peddle area driver con-tract and the Company's proposal there is to nameindividuals in there with the net result that whenthose people either retired, left the company for anyreason, there would be no more city bargainingunit.Q. Did the company propose anything else withregard to the members of the bargaining unit, cov-ered by the soon to expire collective bargainingagreement?A. No, their proposal has not changed, in that re-spect.Wilford further testified that the Company's proposedlanguage modification in the second paragraph of article1, that eliminating the prior language was basically elimi-nating the work that was provided for the city employ-ees. The only reason offered for the change by the Com-pany was Pollard's statement to the effect that the Com-pany did not need any city drivers. The position of theUnion was that sufficient work was being performed bythe over-the-road drivers that belonged to the city driv-ers, and that if that work were performed by the citydrivers there could be possibly at least four or more cityemployees working under the contract. The Union's con-clusion on this matter is supported by the fact that theover-the-road drivers from time to time had informed theUnion about how much work was being performed inthe Cedar Rapids area by road drivers, and that the Re-spondent and the other companies that were in theOmaha Local 554 case versus CRST and Lincoln Sales& Service and Midland Express were all one and thesame thing; and that the old drivers supplied by all ofthose companies performing this work would eliminatethe city drivers.The Union based its request on the information onpages 1 and 2 of the General Counsel's Exhibit 4, theRespondent's notices to drivers other than Local 238, ad-vising of new cargo claim classifications dealing withpreventable and nonpreventable claims, as well as theletter, the General Counsel's Exhibit 5, a letter fromLocal 592 to the Eastern Conference of Teamsters, ad-vising about its observation of CRST representing itselfas CRST and Lincoln Sales & Service, involving consid-erable other nonunion truckdrivers.The General Counsel's Exhibits 6(a), (b), and (c), abrochure put out by CRST, suggest the Respondent's re-lationship with the other companies named therein,which the Union believes are operating trucking oper-ations within its jurisdictional territory. It was also thisinformation on which the Union concluded the need torequest the information from the Respondent on March27, 1982. The information indicated the companies(CRST, Lincoln Sales & Service, with its subdivision)were all one and the same, that they were operating allover the territory of CRST, and that they came in andout of the CRST territory on a daily, weekly, or month-ly basis.Wilford testified that when the Union presented itswritten request for the information to Konchar onMarch 27, 1982, he told Konchar that the Union felt itneeded the information to do a better job representing itsmembers in negotiations for a new city contract. Kon-char said he would have to talk to the Company aboutit. Later, Konchar advised him that he did not think theinformation was pertinent, and that the Companythought the Union wanted the information to organizeemployees in some of the other companies. He said hetold Konchar that that was not true. Subsequently, theUnion made an informal and oral request for the infor-mation outlined in its letter of March 27 at nearly everynegotiating session, by advising the Respondent that theUnion was still awaiting the information. On April 16,1982, Wilford said he gave the Respondent another letter(G.C. Exh. 8), the substance of which was the same asthe March 27 letter, requesting the same information. Bythis time, the charge in the instant proceeding had beenfiled and Konchar told him that since this was a matterbefore the Board there would be no response to theUnion's request from the Company.The Union presented its first proposal to the Companyon March 17 when Konchar informed Casten and Wil-ford that the Company rejected the Union's request be-402 CRST, INC.cause it was irrelevant to matters in negotiations. TheUnion thereafter mentioned its requests for the informa-tion during the bargaining session held on May 20, whenManning became counsel and negotiator for the Re-spondent. During the May 20 bargaining session, Wilfordtestified that he recalled Manning asking him just whatspecific information the Union was requesting, and he re-plied that the information the Union requested was thatin its letters of March 27 and April 16. He denied he toldthe Company the Union was not going to answer anymore questions about the requested information and thatthe Company would have to rely solely on the contentsof the letters. Instead, he recalled being asked a numberof legal questions to which he replied that if they wereasking legal questions they would have to contact RobertE. Conley, attorney for the Local. Herman Casten, busi-ness representative of Local 238, corroborated essentiallyall of Wilford's testimony about the Union's requests andthe Company's nonresponse.Wilford denied the Company asked him more ques-tions about the request and he told the Company to takeit up with the Board. Instead, he said he told the Compa-ny that, if it had any more legal questions, to get intouch with the Local's attorney, Robert E. Conley.'Wilford acknowledged receipt of a letter dated No-vember 5, 1982 (R. Exh. 1), addressed to Curtis Wellesof the National Labor Relations Board, advising as fol-lows:CRST, Inc. had hoped to be able to resolve thematter raised by the complaint during the negotia-tion process with Local 238. We have been advisedby Mr. Wilford, chief negotiator for Local 238, thatany information we had concerning this mattershould be directed to the Board. Therefore, CRSTis writing you this letter concerning the informationit will provide at this time.On pages two and three of the complaint certaininformation is requested which is identical to the in-formation requested in Local 238's letters to CRSTdated March 27, 1982 and April 16, 1982. These an-swers are submitted for the purposes of settlementdiscussions only, and not by way of any admissionthat CRST has violated the NLRA. CRST, in re-sponse thereto respectfully states that:6(a)(1). A maximum of 50.6(a)(2). No, the loads were not transported byany employee of CRST.6(a)(3). None.I credit Wilford's testimony that he told company representatives ifthey were asking him legal questions they would have to contact legalcounsel for Local 238. I also credit Wilford's denial that he refused toanswer any more questions about the Union's request, and told the Com-pany to take it up with the Board. However, I was persuaded that Wil-ford, out of frustration from being asked repeated questions about thespecificity of the request, in effect, told the Company the contents of theUnion's letter is clear, and he would stand on its language. The letter isin fact clear, and the Respondent did not direct any written inquiry tothe Union about its lack of clarity. Hence, I was further persuaded by theoral as well as the circumstantial evidence of the Respondent's failureand refusal to provide any of the requested information, as well as by thedemeanor of Wilford, that he was testifying truthfully in this regard, andthe Respondent's witnesses were not.6(a)(4). None.6(a)(5). None.6(a)(6). None.6(a)(7). None.Wilford said the Union was concerned about the citydrivers' jobs throughout the last contract negotiating ses-sion because the Respondent had hired only two drivers,and there were four city jobs, the minimum specified bythe contract. As a result of the vacancies, the Union fileda grievance. The Respondent introduced the Respond-ent's Exhibit 3, the Union's proposal, to show that itdoes not deal with city drivers and therefore the Union'srequests for information are irrelevant. Wilford statedthat the Company's November 5 letter did not respondto the Union's request. He said the requests would havebecome relevant to the over-the-road contracts.In response to the Union's March 27 request, LarryPollard, director of industrial relations for the Respond-ent, testified as follows:A. I don't recall the specific words that we usedat that time. I know that we did not say at any timethat we refused to give them that information.Q. On the 16th of April, do you recall any dis-cussion, in depth, with regard to the relevancy ofthe information or what it was needed for or how itinvolved itself in the negotiation?A. I don't believe there was any on that particu-lar day.Q. Well now, after the 16th of April, did therecome a time, later, when there was further negotia-tion or further conversation with respect to theunion's request as set forth in both those letters ofApril 16 and March 27th?A. No Mam, I think you misunderstood. I saidthat there were two responses and the first one wasthat we would take it back to the company. Thesecond response was that we rejected the request asto their relevance, at this time and that we wouldtake it back to the company.Pollard denied the Company ever refused to furnishthe information requested by the Union. He acknowl-edged, however, that the Union asked about its requestson several occasions after April 16, more specifically onMay 11 or 20, at which time he said Manning asked theUnion did it need the information and how it affected ne-gotiations. In response thereto, he said the Union said,"You have our request letters which covers it." TheUnion has never acknowledged its receipt of the infor-mation in the Respondent's November 5 letter whichwas directed to the National Labor Relations Board witha copy to the Union. The Union filed charges with theBoard on April 5, 1982, for the Company's refusal toprovide information. Pollard contends the Company sup-plied that information to the Board on November 5, witha copy to the Union. The Board issued a complaint onMay 28, 1982. The next meeting, June 11, the Companydid not provide the information. The parties met in bar-gaining sessions in July, August, and September, at403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich times the Union referred to its requests, but theRespondent did not submit the requested information tothe Union. The parties also met in October and Novem-ber and the Company did not submit the information tothe Union.Analysis and ConclusionsIn determining whether the Respondent herein failedand refused to provide information repeatedly requestedby the Union herein, it must first be determined whetherthe information requested by the Union met the legal re-quirements of relevance. In this regard, it is well-estab-lished law that the legal obligation of an employer tobargain collectively in good faith carries with it a dutyto provide information requested by the duly designatedbargaining representative of its employees, when that in-formation is relevant, probably relevant, necessary, oruseful to such representative in performing its representa-tive functions (negotiating a collective-bargaining con-tract or enforcing the contract in arbitration proceed-ings) on behalf of the unit employees it represents.NLRB v. Truitt Mfg. Co., 351 U.S. 149 (1956); NLRB v.Acme Industrial Co., 385 U.S. 432, 432-436 (1967); Cur-tiss-Wright Corp. v. NLRB, 347 F.2d 61 (3d Cir. 1965).Information requested by the bargaining representativeon behalf of bargaining unit employees is presumptivelyrelevant, and a specific showing of relevance is not re-quired. However, when the request is for informationoutside the bargaining unit the bargaining representativeis required to establish relevance, necessity, or usefulnessof the information requested. In National Cleaning Co.,265 NLRB 1352, 1353 (1982), appropriately cited bycounsel for the General Counsel, the Board stated:An employer cannot refuse to furnish requested in-formation on the basis that the bargaining represent-ative seeks information regarding matters outsidethe scope of the bargaining unit represented by theunion. Rather, an employer is obligated to supplysuch information when the information soughtmeets the requisite standard of relevance set forth inOhio Power Co., and reaffirmed in Doubarn SheetMetal, Inc. The following language from Ohio PowerCompany, sets forth the standard of relevance to beapplied:Where the information sought covers the termsand conditions of employment within the bar-gaining unit, thus involving the core of the em-ployer-employee relationship, the standard of rel-evance is very broad, and no specific showing isnormally required; but where the request is forinformation with respect to matters occurringoutside the unit, the standard is somewhat nar-rower (as where the precipitating issue or con-duct is the subcontracting of work performableby employees within the appropriate unit) andrelevance is required to be somewhat more pre-cise.... The obligation is not unlimited. Thuswhere the information is plainly irrelevant to anydispute there is no duty to provide it.The uncontroverted evidence in the instant proceedingestablished that during early negotiation sessions for anew contract on March 19, 1982, the Respondent submit-ted a contract proposal which the Union understoodwould, in the long run, eliminate the need for the fourcity drivers' jobs provided for under the current con-tract. The Company's explanation for the change wassimply that it did not need city drivers. However, theUnion had received apparently reasonable and reliableinformation that the Company was using over-the-roaddrivers within and without the unit's jurisdictional terri-tory to perform work which should and could have beenperformed by city drivers. In order to further verify theinformation it had received about the over-the-road driv-ers, and to enforce the contract with respect to the citydrivers' positions provided for under the contract, theUnion requested the specific information outlined in itsMarch 27 and April 16 letters.A mere reading of the specific information requestedby the Union readily reveals that the Union specificallystated:1. That the information was needed to assist it innegotiating a succeeding contract with Respondent,with respect to the four city drivers' jobs providedfor under the contract.2. To enable the Union to properly bargain withRespondent about the number of over-the-roaddrivers, the scope, location, and amount of workbeing performed in the jurisdictional territory ofLocal 238, by members and members of Local 554over-the-road drivers of the Respondent, operatingas a complicated joint employer, as found by theBoard in Lincoln Sales & Service, Inc., d/b/a Mid-lands Express.3. The location of any freight pickup or deliv-eries by over-the-road drivers and where was suchfreight handled under the contract between Re-spondent and the Union.4. How many dispatches were handled by leasingarrangements with other operators or fleet contrac-tors, or others during calendar year 1981, and thenames of such operators.It is therefore clear that the Union not only stated thepurpose (negotiations for a succeeding contract includingthe city drivers) for which the information was request-ed, but also it was reasonably specific and precise in enu-merating what information it desired, by referring to aparticular provision of the current contract relating tocity (drivers') jobs which was a subject of negotiationsbrought on by the Respondent's contract proposal.Under these circumstances, I find that the informationrequested by the Union was not only probably relevant,but also in fact relevant, necessary, and indeed useful tothe Union in carrying out its negotiation functions as bar-gaining representative of the over-the-road as well ascity unit drivers, within the territorial jurisdiction ofLocal 238. NLRB v. Acme Industrial Co., supra; NLRB v.Truitt Mfg. Co., supra.The Respondent's initial arbitrary announcement thatthe information requested by the Union was not perti-404 CRST, INC.nent, relevant, or clear is not supported by the evidenceof record. In fact, the Union has more than satisfied therequirements of relevance. Any inquiries by the Re-spondent for additional specificity or clarity, if indeedthere were any such inquiries, would have been appar-ently unnecessary and unduly burdensome for the Unionto obtain more specificity, since the Union could hardlyhave had easy assess to more information without divul-gence by the Respondent. As in San Diego NewspaperGuild Local 95 v. NLRB, 548 F.2d 863, 868-869 (9th Cir.1977), also cited by counsel for the General Counsel, thecourt stated:When [a] union asks for information which is notpresumptively relevant, the showing by the unionmust be more than a mere concoction of some gen-eral theory which explains how the informationwould be useful to the union in determining if theemployer has committed some unknown contractviolation.... Conversely, however, to require aninitial, burdensome showing by the union before itcan gain access to information which is necessaryfor it to determine if a violation has occurred de-feats the very purpose of the "liberal discoverystandard" of relevance which is to be used. Balanc-ing these two conflicting propositions, the solutionis to require some initial, but not overwhelming,demonstration by the union that some violation is orhas been taking place.Additionally, the Union (Local 238) manifested earlyconcern about the probable erosion or diversion of bar-gaining unit work (work for four city drivers) by the Re-spondent when it filed a grievance about the Respond-ent's use of two instead of four city drivers, as providedby the contract in effect at the time. Moreover, when theUnion received evidence that the Respondent was appar-ently operating a number of other trucking entities undervarious names set forth in a letter (G.C. Exh. 5), theUnion's reason for requesting the specified information,as well as the relevance of such information to terms andconditions of employment within the bargaining unit, iswell substantiated by the record evidence. As the Boardstated in Associated General Contractors of California, 242NLRB 891, 892 (1979), enfd. 633 F.2d 766 (9th Cir.1980):[T]hey [unions] are entitled to the requested infor-mation under the "discovery-type" standard enu-merated in N.LR.B. v. Acme Industrial Co., 385U.S. at 437, to judge for themselves whether topress their claims in the contractual grievance pro-cedure, or before the Board or courts, or throughremedial provisions in the contracts under negotia-tion. The Torrington Company v. N.LR.B., 545 F.2d840 (2d Cir. 1976). It is certainly well within thestatutory responsibilities of the Unions to scrutinizeclosely all facets relating to the diversion or preser-vation of bargaining unit work and, therefore, theyare fully warranted in any reasonable probing ofdata concerning the exclusion of the employees ofcertain AGCC members from the bargaining units.[242 NLRB at 894, citing NLRB v. Rockwell-Stand-ard Corp., 410 F.2d 953, 957 (6th Cir. 1969); Curtiss-Wright Corp. v. NLRB, 347 F.2d 61 (3d Cir. 1965).]See also National Cleaning Co., supra.The Respondent's contentions that the information re-quested by the Union is not relevant because it is notsought by the Union for bargaining purposes, but insteadfor purposes of organizing nonunion employees of theRespondent and other employers in its territorial juris-diction and that the Union has failed to explain why itneeds the information, or that it is relevant and necessaryto negotiations, are unsupported by the essentially uncon-troverted evidence of record.Did the Respondent Fail and Refuse to ProvideRelevant Information Requested by the Union?The record evidence fails to demonstrate that the Re-spondent made any attempt to provide the Union withthe requested information prior to November 5, 1982. Infact it is well established by the record that the Respond-ent informed the Union in late March or early April thatit did not deem the requested information pertinent orrelevant to negotiations, and that it believed the Unionwanted the information to organize nonunion employeesin the Respondent and other companies. The Union fileda charge in the instant proceeding on April 5, 1982, andrenewed its request for the information by letter on April16, 1982. As the Respondent's director of industrial rela-tions, Larry Pollard, testified, the Respondent's secondresponse to the Union's request was that "we rejectedthe requests as to their relevance, at the time, and wouldtake it back to the Company." The record does not showthat the Respondent ever changed its position prior toNovember 5, 1982, about providing the requested infor-mation.Although testimony by the Respondent's witnessesseemingly imply that the Respondent had some questionsabout the relevance or clarity of the information request-ed by the Union, it is particularly observed that at notime did the Respondent ever direct any specific inquir-ies, or even a response in writing to the Union's writtenrequests. Thus, it is unequivocally clear from the Re-spondent's oral responses of rejection, as well as its con-tinued overt omission to provide any information to theUnion from March 27, 1982, to November 5, 1982, thatthe Respondent's failure to provide the information wasin keeping with its initial erroneous oral response, thatthe information was not relevant or pertinent to theUnion's representative bargaining function. Hence, theRespondent has failed to provide the requested informa-tion during the entire period, March 27, 1982, throughNovember 5, 1982, while negotiation sessions betweenthe Union and the Respondent were in progress.Finally, on November 5, 1982, the Respondent submit-ted a letter (R. Exh. 1) to the National Labor RelationsBoard as an offer for settlement. The letter containedsome information about the Respondent's freight roaddriver operations. However, a cursory reading of theletter reveals that it does not provide much informationin response to the specific requests outlined in theUnion's letters of March 27 and April 16, 1982. The Re-405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent sent a copy of its letter (R. Exh. 1) to theUnion, which it contends constituted a response to, anddischarge of, any duty it had to provide the informationrequested by the Union. However, as counsel for theGeneral Counsel argues, the Respondent's original letter(R. Exh. 1) was a response (letter directed) to the Na-tional Labor Relations Board in an effort to achieve asettlement with the Board with respect to the chargefiled herein. The Respondent merely sent the Union acourtesy copy of that letter. Since the letter was ad-dressed to the National Labor Relations Board, which isneither an agent of the Union nor the bargaining repre-sentative of the unit employees, such letter can hardly beconstrued as a response to the Union's request and thestatutory duty of the Respondent to provide informationto the duly designated bargaining representative of itsunit employees.Nevertheless, assuming arguendo that the Respond-ent's November 5 letter (R. Exh. 1) was an attempt toprovide some of the requested information, the excessivelapse of time under the circumstances, in the absence ofany excuse offered by the Respondent for the untimelydelay, can neither justify the Respondent's conduct norobviate the need for a remedy herein. Universal BuildingServices, 234 NLRB 362 (1978); Taft Broadcasting Co.,264 NLRB 185 (1982); Lumber & Mill Employers Assn.,265 NLRB 199 (1982).Although the Respondent argues that the Union madea request for information pertaining to both the shop andcity contracts, and refused to establish any rationale insupport of the request, I find that the information re-quested about the shop contract was sufficiently relevantto the city contract, on the ground that it is potentiallyand probably relevant, if not in fact relevant, as I havefound. Associated General Contractors of California, supra.Additionally, I find that the Union's explanation for therequested information of employees under the shop con-tract had a direct bearing on, and was relevant to, thebargainable issues raised in regard to the city contractemployees. Under these circumstances, I find that theUnion's request satisfied the requirements of Soule Glass& Glazing Co. v. NLRB, 652 F.2d 1055, 1093 (Ist Cir.1981), cited by counsel for the Respondent.Although the Respondent argues that since the Unionrequested the information on March 27, 1982, and filedits unfair labor practice charge on April 5, 1982, suchfiling by the Union constituted bad faith on its part, andits resort to the Board was premature. Soule Glass &Glazing Co. v. NLRB, supra. However, it is observedthat the Union in the instant case did not file its unfairlabor practice charge against the Respondent until afterthe Respondent informed the Union that the informationit requested was not pertinent or relevant to the negotia-tions. Counsel for the Respondent further argues pursu-ant to the Soule case that where an employer offers toassist the union the union must try to accommodate theemployer in reference to providing information request-ed. It is noted, however, that the Respondent did not es-tablish any evidence of its efforts to assist the Union inany way in the instant proceeding. Consequently, theprinciple of the Soule case is not applicable in that regardto the facts as found herein.Consequently, I conclude and find on the foregoingfindings and authority that, by failing to provide theUnion with the information requested, the Respondenthas failed and refused to bargain in good faith in viola-tion of Section 8(a)(1) and (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in close connection with its oper-ations as described in section I, above, have a close, inti-mate, and a substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and (5) of the Act, we shall order that it ceaseand desist therefrom and take certain affirmative actionto effectuate the policies of the Act.It having been found that the Respondent interferedwith, restrained, and coerced its employees in the exer-cise of their Section 7 rights, by refusing to furnish theUnion relevant information requested by the Union forthe purpose of negotiating a succeeding collective-bar-gaining agreement on behalf of unit city truckdrivers,and by so failing and refusing, the Respondent has failedand refused to bargain with the Union in violation ofSection 8(a)(l) and (5) of the Act, the recommendedOrder will provide that the Respondent cease and desistfrom engaging in such unlawful conduct, and that it takecertain affirmative action necessary to effectuate the pur-poses and policies of the Act.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatthe Respondent cease and desist from or in any like orrelated manner interfering with, restraining, and coercingemployees in the exercise of their rights guaranteed bySection 7 of the Act. NLRB v. Entwistle Mfg. Co., 120F.2d 532, 536 (4th Cir. 1941).On the basis of the above findings of fact and on theentire record in this case, I make the followingCONCLUSIONS OF LAW1. Cedar Rapids Steel Transport, Inc., a/k/a CRST,Inc., the Respondent herein, is, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local UnionNo. 238, herein called the Union, is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.3. By refusing to provide the above-named Union withinformation necessary and relevant to its administrationand negotiation of collective-bargaining agreements withthe Respondent, the Respondent has interfered with, re-strained, and coerced its employees in the exercise of406 CRST, INC.Section 7 protected rights in violation of Section 8(a)(1)of the Act.4. By failing and refusing to provide the above-namedUnion with necessary and relevant information requestedby the Union, the Respondent has failed and refused tobargain in good faith, in violation of Section 8(a)(5) ofthe Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andthe entire record, I issue the following recommended2ORDERThe Respondent, Cedar Rapids Steel Transport, Inc.,a/k/a CRST, Inc., Cedar Rapids, Iowa, its officers,agents, successors, and assigns, shall1. Cease and desist from(a) Interfering with, restraining, or coercing employeesin the exercise of their guaranteed Section 7 rights, byfailing and refusing to bargain in good faith with the des-ignated representative of unit employees.(b) Refusing to bargain collectively with the Union asthe exclusive collective-bargaining representative of unitemployees.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a) Offer to and, on request, provide to InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local Union No. 238, the infor-mation which it requested in its letters of March 27 andApril 16, 1982.(b) Offer and, on request, bargain collectively in goodfaith with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Local Union No. 238, the Union herein, on behalf of ouremployees in the appropriate unit.(c) Post at the Respondent's Cedar Rapids, Iowa facili-ty copies of the attached notice marked "Appendix."3Copies of said notices on forms provided by the Region-al Director for Region 18, after being signed by Re-spondent's authorized representative, shall be posted im-mediately upon receipt and maintained for 60 consecu-2 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationaLabor Relations Board."tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat said notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the united States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail and refuse to provide the informa-tion requested by the Union for its evaluation in effec-tively performing its representative function in negotiat-ing and administering collective-bargaining agreementswith us.WE WILL NOT fail and refuse to bargain collectivelywith the Union as the exclusive collective-bargainingrepresentative of our employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.WE WILL offer to and, on request, provide the Unionwith the information it requested on March 27 and April16, 1982, and thereafter to enable it to effectively per-form its representative function of negotiating and ad-ministering collective-bargaining agreements with us.WE WILL, on request, bargain collectively with theUnion as the exclusive collective-bargaining representa-tive of the employees in the appropriate unit described asfollows:All full-time and regular part-time city employeesengaged in local pickup and delivery and assemblyof freight in any area not to exceed a radius of 25miles of Cedar Rapids, Iowa, or in the case ofpeddle drivers, not to exceed a radius of 100 milesof Cedar Rapids, Iowa, employed by Cedar RapidsSteel Transport, Inc., at its Cedar Rapids, Iowa fa-cility; excluding office clerical employees, profes-sional employees, guards and supervisors as definedin the Act.CEDAR RAPIDS STEEL TRANSPORT, A/K/ACRST, INC.407